  Case 17-15277       Doc 26     Filed 03/14/19 Entered 03/14/19 17:07:00           Desc Main
                                   Document     Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                      )       Case No.: 17-15277
                Martin G Cipriani           )
                                            )       Chapter 13
                                            )
                       Debtor(s).           )       Honorable Judge Janet S. Baer (KANE)


                                     NOTICE OF MOTION

To:      Glenn Stearns, Chapter 13 Trustee notice via ECF delivery system
         Martin G Cipriani, 1653 Old Oak Place Darien, IL 60561 notice via US Mail
         Motor World, Attn Ed Peterson, 550 Roosevelt Road, Glen Ellyn, IL 60137 notice via
         US Mail
         Sorman & Frankel, Ltd., Cari A Kauffman, 180 North LaSalle Street, Suite 2700
         Chicago, IL 60601 notice via US Mail
         AmeriCredit/GM Financial, Po Box 183853, Arlington, TX, 76096 notice via US Mail
See attached service list

       PLEASE TAKE NOTICE that on March 29, 2019 at 9:30 a.m. or soon thereafter as I
may be heard, I shall appear before Bankruptcy Judge Janet S. Baer or any other Bankruptcy
Judge presiding at Kane County Courthouse 100 S. Third Street, Room 240 Geneva, IL 60134,
and shall present the Motion to Obtain/Incur Debt, at which time you may appear if so desired.

                                                           /s/ David H. Cutler
                                                           David H. Cutler, esq.
                                                           Attorney for Debtor(s)
                                                           Cutler & Associates Ltd.
                                                           4131 Main St.
                                                           Skokie IL 60076
                                                           (847) 673-8600

                               CERTIFICATE OF SERVICE

         The undersigned, an Attorney, does hereby certify that a copy of the Notice and Motion
was filed AND sent electronically and via US MAIL to the above captioned by 6:00 p.m. on or
before March 14, 2019.
                                                           /s/ David H. Cutler
                                                           Attorney for Debtor(s)
  Case 17-15277        Doc 26    Filed 03/14/19 Entered 03/14/19 17:07:00                Desc Main
                                   Document     Page 2 of 3




                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                        )       Case No.: 17-15277
                Martin G Cipriani             )
                                              )       Chapter 13
                                              )
                       Debtor(s).             )       Judge Janet S. Baer (KANE)


                              MOTION TO OBTAIN/INCUR DEBT

         NOW COMES the Debtor, Martin G Cipriani, by and through his Attorneys, Cutler and

Associates, Ltd., and moves the Honorable Court to enter an order authorizing Debtor to obtain

financing for the purchase of a vehicle. In support thereof, Debtor states as follows:

         1. That on May 16, 2017 the Debtor filed for Chapter 13 protection and his plan was

            subsequently confirmed by this Honorable Court on July 7, 2017.

         2. The confirmed Plan pays 22% to the general unsecured creditors and the payment

            schedule is $872 per month for 48 months and $1,275 per month for 12 months.

         3. That the Debtor is current on plan payments and is on payroll control.

         4. That under the confirmed the Debtor owns a 2015 Chevy Trax.

         5. That the Debtor is surrendering the Chevy Trax to Americredit/GM Financial.

         6. That the Debtor has put several hundreds of dollars into the Chevy Trax, including

            engine work, air condition repair, water pump replacement, injection system

            replacement, the radio has been fixed three times and the transmissions heat deflection

            has been repaired three times, the Trax now requires $2900 in repairs and the Debtor

            cannot afford to continue putting money into this vehicle.

         7. That the Debtor has found a used 2016 Nissan Rogue that he would like to purchase.


                                                  2
  Case 17-15277       Doc 26     Filed 03/14/19 Entered 03/14/19 17:07:00           Desc Main
                                   Document     Page 3 of 3


       8. That the Rogue is more sensible and reliable vehicle and Debtor has had the Rogue

           fully inspected and it is in good condition.

       9. The Debtor seeks permission of this Honorable Court to incur this new debt that will

           result in him having monthly automobile payments of $469.73 for 72 months at the

           19.99% interest rate. (See Exhibit A)

       10. That the Debtor visited several dealerships and these were the best terms offered with

           the active Bankruptcy status.

       11. The Debtor can afford this new debt, as he is surrendering the Chevy Trax and will no

           longer have that direct payment or the constant repair costs.

       12. That Debtor requires reliable vehicle to commute to and from work daily.

       13. That the Debtor can afford to continue making his monthly Trustee plan payments and

           afford the new vehicle payment.

       14. That the Debtor filed in good faith and intends to complete his plan of reorganization.

       WHEREFORE, Debtor prays that this Honorable Court enter an order that will allow him

to incur $19,612.43 in auto financing with monthly installment payments of $469.73 at the 19.99

% interest rate.



                                                            Respectfully submitted;

                                                            Martin G Cipriani


                                                            By:    /s/ David H. Cutler
                                                                  David H. Cutler, esq.
                                                                  Cutler & Associates, Ltd.
                                                                  4131 Main St.
                                                                  Skokie IL 60076
                                                                  (847) 673-8600
                                                 3
